 


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

DAYMON J. FRAZIER,

         Plaintiff,
                                                   Case No. 17-cv-572-wmc
    v.

DANE COUNTY JAIL,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case with prejudice.


         /s/                                                1/16/2019
         Peter Oppeneer, Clerk of Court                     Date




 
